Citation Nr: 9936121	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disorder, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought.  
The veteran had active service from January 1945 to July 
1946.

As an initial matter, the veteran's representative raised two 
additional claims at his September 1999 videoconference 
hearing.  He indicated that the veteran filed a claim for 
service connection for a psychiatric disorder in 1946, but 
the July 1946 rating decision did not address this issue.  
Further, the representative stated that the July 1946 rating 
that denied service connection for a cardiovascular disorder, 
to include high blood pressure, contained clear and 
unmistakable error.  Neither of these claims has been 
adjudicated by the RO, and thus, they are referred to the RO 
for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran did not appeal a July 1946 rating decision 
that denied service connection for a heart disorder, to 
include high blood pressure.

2.  The evidence received since the July 1946 rating 
decision, when viewed within the context of all available 
evidence, bears directly and substantially upon the veteran's 
claim for service connection for a cardiovascular disorder.


CONCLUSIONS OF LAW

1.  The July 1946 rating decision is final.  38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  

2.  The veteran's claim for service connection for a 
cardiovascular disorder, to include high blood pressure, has 
been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (1999).

3.  The veteran's claim for service connection for a 
cardiovascular disorder, to include high blood pressure, is 
well grounded.  38 U.S.C.A. § 5107 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  With respect to a chronic 
disability subject to presumptive service connection, such as 
cardiovascular disease, evidence that the chronic disorder 
was manifested to a compensable degree within the prescribed 
period, in this case one year, is sufficient to establish 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (1999); 
Traut v. Brown, 6 Vet. App. 498, 502 (1994).  

A July 1946 rating decision denied service connection for 
high blood pressure or other heart trouble.  In doing so, the 
RO cited the veteran's June 1946 separation examination 
report, which noted that the veteran's blood pressure was 
130/72, and the veteran's heart and cardiovascular system 
were characterized as normal by the examining physician.  
That report also noted that the veteran's pulse before 
exercise was 100 beats per minute, 116 beats per minute after 
exercise, and 104 beats per minute three minutes after 
exercise.  The central rationale was that this examination 
report did not reflect that the veteran had any 
cardiovascular disorder, including high blood pressure.  The 
veteran was informed of that decision in correspondence dated 
later that same month.  Thereafter, the veteran specifically 
informed the RO that he was not appealing their decision.

The July 1946 rating decision became final one year after the 
veteran was notified of the denial.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  A final decision cannot be reopened and reconsidered 
by the VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

Subsequent to the July 1946 rating decision, fairly 
voluminous evidence has been received by the RO.  A June 1951 
treatment record, pertaining to another problem, noted that 
the veteran's blood pressure was 144/70 and his pulse was 
104.  His heart was not enlarged, and heartbeat was regular.  
There were no murmurs.  A July 1956 physical examination 
conducted as a result of the veteran's employment application 
noted that his blood pressure was 176/90, and his pulse was 
104.  A May 1958 follow-up physical, from the same employer, 
noted a pulse of 84; the blood pressure reading is not 
legible.  

Other relevant evidence submitted during the course of this 
claim includes an August 1999 statement from A. Bert Sparrow, 
M.D., of Louisville, Kentucky.  Dr. Sparrow stated that he 
reviewed the veteran's separation examination, referenced 
above, and noted the pulse rate of 100 before exercise, as 
well as other pulse rates.  Dr. Sparrow stated that these 
readings represented tachycardia.  However, Dr. Sparrow 
continued, it was unclear if such was pathological 
tachycardia, or due to external factors, such as excitement.  
Other opinions from other physicians who are currently 
treating the veteran relate substantially the same thing.  
The Board would also specifically point out that a May 1999 
opinion from David J. Overley, M.D. has related the veteran's 
in-service tachycardia with a current diagnosis of 
tachycardia.  Further, Dr. Overley stated that the veteran 
had hypertension during service which is related to more 
recent hypertension.  Further, a March 1998 letter from 
Anthony C. Pearson, M.D., relates that the veteran currently 
has sinus tachycardia.

The Board finds that the above evidence is sufficient to 
reopen the veteran's claim.  Ultimately, the veteran's 
elevated pulse rate was not ascribed an underlying pathology 
at the time of his June 1946 separation examination.  Most 
recently, however, such has been diagnosed as tachycardia.  
In this respect, the additional evidence is new, in that it 
ascribes an underlying pathology to the veteran's in-service 
symptoms, and material, in that it relates a current 
diagnosis to the noted in-service symptoms.  To this extent, 
the veteran's claim to reopen is granted.  This additional 
evidence similarly makes the veteran's claim well grounded.  
However, the Board would also note that the veteran does not 
appear to have been diagnosed with hypertension during 
service, and that his pulse rate at separation was not 
appreciably different from that at his entrance.  Thus 
further information is required before an informed decision 
can be made.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a cardiovascular 
disorder, to include hypertension, and to this extent, the 
appeal is granted.


REMAND

The Board notes that a January 1945 entrance examination 
report noted that the veteran's pulse was 96 beats per minute 
before exercise, 128 beats per minute after exercise, and 100 
beats per minute after resting.  His blood pressure was 
130/80.  The veteran's separation examination is referenced 
above.  

In May 1999, the veteran submitted a fairly exhaustive list 
of post-service treatment for cardiovascular problems.  It 
does not appear that the RO has had the opportunity to obtain 
treatment records referenced in that list.  As the veteran's 
claim is well grounded, the VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 5107 
(West 1991).  This would include obtaining all pertinent 
treatment records.

Further, the Board notes that Dr. Overley found that the 
veteran suffered from hypertension during his active service.  
However, service medical records appear to be complete, and 
contain no reference to in-service hypertension.  Both the 
veteran's entrance and separation examination reports do note 
elevated pulse readings, however.  

The Board believes that a VA examination, performed after 
receiving the above treatment records, may be useful in this 
claim to diagnose the nature of any cardiac pathology that 
may have had its onset during service.  In light of the 
above, this claim is REMANDED to the RO for the following:

1.  After obtaining any necessary 
authorization and consent, the RO is 
requested to contact the private 
treatment providers listed in May 1999 
correspondence.  The veteran is also 
requested to assist in this endeavor.

2.  Thereafter, the RO is requested to 
afford the veteran a cardiovascular 
examination.  The purpose of this 
examination is to determine, to the 
extent possible, what cardiac 
manifestations first were noted during 
service.  All relevant studies and tests 
deemed necessary by the examiner are to 
be performed.  In this respect, the 
examiner is requested to explain the 
relevance of the veteran's pulse rate 
noted at the time of his January 1945 
entrance examination and the pulse rate 
noted at the time of his June 1946 
separation examination.  In addition, the 
examiner is asked to comment as to 
whether the veteran had hypertension 
during service.  The examiner is also 
requested to explain what current cardiac 
disorders, including hypertension and/or 
tachycardia, had their onset during 
service, or are related to any cardiac 
disorder first manifest in service.  To 
the extent possible, the examiner is 
requested to distinguish between both 
previously noted and currently diagnosed 
cardiac disorders, and comment on any 
relationships.  If the examiner finds 
that any cardiac disorder was noted to 
exist at the time of the January 1945 
entrance examination, he is asked to 
comment as to whether such underwent a 
permanent increase in severity during 
service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 



